Name: Council Directive 75/443/EEC of 26 June 1975 on the approximation of the laws of the Member States relating to the reverse and speedometer equipment of motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law;  marketing
 Date Published: 1975-07-26

 Avis juridique important|31975L0443Council Directive 75/443/EEC of 26 June 1975 on the approximation of the laws of the Member States relating to the reverse and speedometer equipment of motor vehicles Official Journal L 196 , 26/07/1975 P. 0001 - 0005 Finnish special edition: Chapter 13 Volume 4 P. 0157 Greek special edition: Chapter 13 Volume 3 P. 0125 Swedish special edition: Chapter 13 Volume 4 P. 0157 Spanish special edition: Chapter 13 Volume 4 P. 0152 Portuguese special edition Chapter 13 Volume 4 P. 0152 COUNCIL DIRECTIVE of 26 June 1975 on the approximation of the laws of the Member States relating to the reverse and speedometer equipment of motor vehicles (75/443/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the technical requirements which motor vehicles must satisfy pursuant to national laws relate inter alia to the reverse and the speedometer; Whereas these requirements, particularly those relative to the speedometer, differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same provisions either in addition to or in place of their existing rules, in order, in particular, that the EEC type-approval procedure which was the subject of Council Directive No 70/156/EEC (3) of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers, may be applied in respect of each type of vehicle; Whereas the approximation of national laws relating to motor vehicles involves the mutual recognition by Member States of the inspections carried out by each of them on the basis of common provisions ; whereas, for such a system to function successfully, these provisions must be applied by all Member States with effect from the same date, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, with the exception of vehicles which run on rails, agricultural tractors and machinery, and public works vehicles. Article 2 No Member State may refuse to grant EEC type-approval or national type-approval of a vehicle on grounds relating to the reverse and the speedometer if these satisfy the requirements set out in Annexes I and II to this Directive. Article 3 No Member State may refuse registration or prohibit the sale, entry into service or use of a vehicle on (1)OJ No C 5, 8.1.1975, p. 41. (2)OJ No C 47, 27.2.1975, p. 44. (3)OJ No L 42, 23.2.1970, p. 1. grounds relating to the reverse or the speedometer if these satisfy the requirements set out in Annexes I and II to this Directive. Article 4 The Member State which grants EEC type-approval shall take the necessary steps to be informed of any modification to any of the parts or characteristics referred to in section 2.1 of Annex II. The competent authorities of that Member State shall determine whether it is necessary to carry out further tests on the modified vehicle type and to prepare a new report. If these tests show that the requirements of this Directive have not been complied with the modification shall not be authorized. Article 5 Member States in which vehicle speed is, at the time of adoption of this Directive, measured in miles per hour, shall be permitted to require speedometer equipment fitted to vehicles sold in their countries to be marked both in kilometres per hour and in miles per hour, until such time as their national legislation is amended to require only the use of metric (SI) units of measurement in accordance with the provisions of Council Directive No 71/354/EEC (1) of 18 October 1971 on the approximation of the laws of the Member States relating to units of measurement, as amended by the Treaty of Accession (2). Article 6 The amendments needed to adapt the requirements of Annexes I and II to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive No 70/156/EEC. Article 7 1. Member States shall adopt and publish by 1 April 1976 the provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. They shall implement these provisions with effect from 1 January 1977. 2. After notification of this Directive, Member States shall take steps to inform the Commission, in sufficient time for it to make comments, of any draft laws, regulations or administrative provisions which they intend to adopt in the field covered by the Directive. Article 8 This Directive is addressed to the Member States. Done at Luxembourg, 26 June 1975. For the Council The President P. BARRY (1)OJ No L 243, 29.10.1971, p. 29. (2)OJ No L 73, 27.3.1972, p. 14. ANNEX I REVERSE All vehicles must be equipped with a device for reversing which can be operated from the driving position. ANNEX II SPEEDOMETER EQUIPMENT 1. PRESENCE All vehicles must be fitted with speedometer equipment. This will not be required for vehicles which are manufactured with recording equipment, the design characteristics and installation of which comply with the provisions of Council Regulation (EEC) No 1463/70 (1) of 20 July 1970 on the introduction of recording equipment in road transport. 2. DEFINITIONS For the purpose of this Directive: 2.1. "Vehicle type with regard to the speedometer equipment" means vehicles which do not differ in the following essential respects: 2.1.1. tyres normally fitted; 2.1.2. overall transmission ratio including reduction drive if fitted (number of revolutions at the speedometer input per revolution of the axle driving the speedometer equipment when vehicle is travelling in a straight line); 2.1.3. type(s) of speedometer equipment ; the type shall be defined by the tolerance of the measuring mechanism of the speedometer, the instrument constant and the range of indicated speeds; 2.2. "tyres normally fitted" means the type or types of tyre provided by the manufacturer on the vehicle type in question and specified in the information document annexed to Directive No 70/156/EEC ; snow tyres shall not be regarded as tyres normally fitted; 2.3. "normal running pressure" means the cold inflation pressure specified by the vehicle manufacturer increased by 0 72 bar; 2.4. "speedometer" means that part of the speedometer equipment which indicates to the driver the speed of his vehicle at any given moment. (1)OJ No L 164, 27.7.1970, p. 1. 3. APPLICATION FOR EEC TYPE-APPROVAL 3.1. Applications for EEC type-approval of a vehicle type with regard to the speedometer equipment shall be submitted by the vehicle manufacturer or by his duly appointed representative. 3.2. It shall be accompanied by the following documents in triplicate and the following information: 3.2.1. description of the vehicle type with regard to the speedometer equipment; 3.2.2. details of tyres normally fitted; 3.2.3. ratio of the speedometer equipment. 3.3. For the test described in section 5 below, a representative vehicle of the type to be approved shall be submitted to the technical service responsible for conducting the approval tests. 4. SPECIFICATIONS 4.1. The speedometer display shall be situated in the driver's direct field of vision and shall be clearly legible both by day and by night. The range of speeds indicated must be large enough to include the maximum speed given by the manufacturer for the type of vehicle. 4.2. Where the speedometer has a scale, as distinct from a digital display, it shall be clearly legible. 4.2.1. The graduations shall be of 1, 2, 5 or 10 km/h. The values of the speed, multiples of 20 km/h, shall be indicated on the dial. 4.2.2. In the case of a speedometer manufactured for sale in any Member State where imperial units of measurement are used, and where transitional arrangements in accordance with Article 5 are in force, the speedometer shall be marked both in km/h and in mph (miles per hour) ; the graduations shall be of 1, 2, 5 or 10 km/h and also of 1, 2, 5 or 10 mph and the values of the speed indicated on the dial shall be multiples of 20 km/h and multiples of 20 mph. 4.3. The accuracy of the speedometer equipment shall be tested in accordance with the following procedure: 4.3.1. the vehicle is equipped with one of the types of tyre normally fitted ; the test shall be repeated for each of the types of speedometer specified by the manufacturer; 4.3.2. the load on the axle driving the speedometer equipment must correspond to the weight complying with 2.6 of Annex I to Directive No 70/156/EEC; 4.3.3. the reference temperature at the speedometer shall be 23 ± 5 º C; 4.3.4. during each test the pressure of the tyres shall be the normal running pressure as defined in 2.3; 4.3.5. the vehicle is tested at the following three speeds : 40, 80 and 120 km/h, or 80 % of the maximum speed specified by the manufacturer, if this is inferior to 150 km/h; 4.3.6. the test instrumentation used for measuring the true vehicle speed shall be accurate to ± 1.0 %; 4.3.6.1. the surface of a test track when used be flat and dry, and shall provide sufficient adhesion. 4.4. The speed indicated must never be less than the true speed. At the speeds specified for the test in 4.3.5 above and between these speeds, there shall be the following relationship between the speed indicated on the dial of the speedometer (V1) >PIC FILE= "T0007661">